DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an electronic component comprising:
a primary circuit and a secondary circuit each of which comprises a plurality of layers of wiring patterns; wherein a winding region and both ends of the primary winding are fully located in the first layer, and the both ends of the primary winding are at positions not overlapping with a winding region of another winding located in a different layer when viewed in a layer direction; wherein a winding region of the secondary winding overlaps with the winding region of the primary winding in the layer direction, the winding region and both ends of the secondary winding are fully located in the second layer, and the both ends of the secondary winding are at positions not overlapping with the winding region of the primary winding when viewed in the layer direction; and wherein the electronic component further comprises: an insulating layer interposed between the first layer and the second layer inside the circuit board and not having the wiring patterns in regions that overlap with the windings in the layer direction; and a via hole formed inside the circuit board which passes through both the first layer and the insulating layer, and connects to both the secondary circuit and the secondary winding, wherein in the first layer, the via hole is arranged outside the region of the primary winding to have a predetermined insulation distance from the primary winding.
Claim 5 recites, inter alia, an electronic component comprising: a primary circuit and a secondary circuit each of which comprises a plurality of layers of wiring patterns; wherein the electronic component further comprises: a first set of via holes which are formed inside the circuit board and located outside a region that overlaps with the secondary winding in a layer direction, and which connect both ends of the primary winding which are located in the first layer to the wiring patterns of other layers; and a second set of via holes which are formed inside the circuit board and located outside a region that overlaps with the primary winding in the layer direction, and which connect both ends of the secondary winding which are located in the second layer to the wiring patterns of other layers.
Claim 9 recites, inter alia, an electronic component comprising: a primary circuit and a secondary circuit each of which comprises a plurality of layers of wiring patterns; wherein the electronic component further comprises: an insulating layer interposed between the first layer of the primary winding and the second layer of the secondary winding inside the circuit board and not having the wiring patterns in regions that overlap with the windings in a layer direction; a first set of via holes which are formed inside the circuit board and located outside a region that overlaps with the secondary winding in the layer direction, and which connect both ends of the primary winding located in the first layer to the wiring patterns of other layers; and a second set of via holes which are formed inside the circuit board and located outside a region that overlaps with the primary winding in the layer direction, and which connect both ends of the secondary winding located in the second layer to the wiring patterns of other layers.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837